As filed with the Securities and Exchange Commission onApril 21, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CLS HOLDINGS USA, INC. (Exact name of registrant as specified in its charter) Nevada 45-1352286 (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1435 Yarmouth Street Boulder, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(888) 438-9132 Jeffrey Binder Chief Executive Officer 11767 South Dixie Highway, Suite 115 Miami, Florida 33156 Telephone:(888) 438-9132 Telefax:(305) 507-9081 With copies to: Kathleen L. Deutsch, P.A. Matthew Kissner, Esq. Broad and Cassel One North Clematis Street, Suite 500 West Palm Beach, Florida33401 Telephone:(561) 832-3300 Telefax:(561) 655-1109 Approximate date of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Per Share Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common stock, $0.0001 par value per share $ $ $ (1) Estimated pursuant to Rule 457(a) of the Securities Act of 1933, as amended (the “Securities Act”) solely for purposes of calculating the registration fee. (2) Represents shares of common stock issuable by the registrant as follows:(i) up to 2,181,370 shares of common stock issuable upon conversion or redemption of 10% Original Issue Discount Convertible Promissory Notes issued pursuant to the Securities Purchase Agreement between the registrant and Old Main Capital, LLC (the "Selling Stockholder") dated March 18, 2016 (the “Securities Purchase Agreement”); (ii) up to 785,294 shares of common stock issuable upon conversion or redemption of an 8% Convertible Promissory Note dated March 18, 2016, issued as a commitment fee pursuant to the Equity Purchase Agreement between the registrant and the Selling Stockholder dated April 18, 2016 (the “Equity Purchase Agreement”); and (iii) up to 2,033,336 shares of common stock issuable under the equity line established by the Equity Purchase Agreement.The Company's calculation of the maximum number of shares that may be registered for resale under the equity line pursuant to this Registration Statement is as follows:non-affiliate float of 5,100,003 shares multiplied by $1.22, which represents the average of the high and low prices for the common stock on February 22, 2016, divided by three, which yields $2,074,001.20.Based on the average of the high and low prices for the common stock of $1.02 on April 15, 2016, which was the last business day before the date the Equity Purchase Agreement was executed, we can register up to 2,033,336shares of common stock for resale pursuant to the equity line. (3) This offering price has been estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act with respect to the shares of common stock registered hereunder, based upon the price of $1.02, which was the average of the high and low prices for the Company’s common stock on April 15, 2016, as reported on the OTC Market Group, Inc.’s OTCQB tier. (4) Computed in accordance with Section 6(b) of the Securities Act as in effect on April 18, 2016. In accordance with Rule 416(a) under the Securities Act, the registrant is also registering hereunder an indeterminate number of shares that may be issued and resold resulting from stock splits, stock dividends or similar transactions. WE HEREBY AMEND THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL WE SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. Table of Contents TABLE OF CONTENTS Page PART I - INFORMATION REQUIRED IN PROSPECTUS Prospectus Summary 2 Summary Financial Data 5 Risk Factors 6 Cautionary Note Regarding Forward-Looking Statements 12 Description of Business 12 Description of Properties 18 Legal Proceedings 18 Use Of Proceeds 18 Quantitative and Qualitative Disclosures About Market Risk 19 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Directors and Executive Officers 26 Executive Compensation 28 Security Ownership of Certain Beneficial Owners and Management 30 Certain Relationships and Related Party Transactions and Director Independence 31 Market for Common Equity and Related Stockholder Matters 32 Selling Stockholder 33 Plan of Distribution 34 Description of Securities to be Registered 35 Shares Eligible for Future Sale 36 Legal Matters 36 Experts 37 Interests of Named Experts and Counsel 37 Disclosure Of Commission Position Of Indemnification For Securities Act Liabilities 37 Where You Can Find More Information 37 Financial Statements F-1 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS Other Expenses of Issuance and Distribution II-1 Indemnification of Directors and Officers II-1 Recent Sales of Unregistered Securities II-3 Exhibit Index II-4 Undertakings II-6 Signatures II-8 You should rely only on the information contained in this Prospectus. We have not authorized anyone to provide you with information that is different from that contained in this Prospectus. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The information in this Prospectus is complete and accurate only as of the date on the front cover regardless of the time of delivery of this Prospectus or of any sale of our securities. Table of Contents SUBJECT TO COMPLETION, DATEDAPRIL 21, 2016 PROSPECTUS 5,000,000 shares of common stock CLS HOLDINGS USA, INC. This Prospectus (this “Prospectus”)relates to the offer and sale of up to 5,000,000 shares of common stock, par value $0.0001 of CLS Holdings USA, Inc., a Nevada corporation, by the Selling Stockholder (as defined below).We are registering the resale of (i) up to 2,181,370 shares of Common Stock issuable upon conversion or redemption of 10% Original Issue Discount Convertible Promissory Notes (the “10% Notes”) issued pursuant to the Securities Purchase Agreement between the registrant and Old Main Capital, LLC (the “Selling Stockholder”), dated March 18, 2016 (the “Securities Purchase Agreement”); (ii) up to 785,294 shares of Common Stock issuable upon conversion or redemption of an 8% Convertible Promissory Note (the “8% Note") issued as a commitment fee pursuant to the Equity Purchase Agreement between the registrant and the Selling Stockholder dated April 18, 2016 (the “Equity Purchase Agreement” (the 10% Notes and 8% Note are together referred to as the "Notes"); and (iii) up to 2,033,336 shares of common stock issuable under an equity line in the amount of $4,000,000 (the “Equity Line”) established by the Equity Purchase Agreement,each as more fully described in this Prospectus. The resale of such shares by the Selling Stockholder pursuant to this Prospectus is referred to as the “Offering.” We are not selling any securities under this Prospectus and will not receive any of the proceeds from the sale of shares of common stock by the Selling Stockholder. We will, however, receive proceeds from our sale to the Selling Stockholder of the 10% Notes and under the Equity Line. The Selling Stockholder is an “underwriter” within the meaning of Section 2(a)(11) of the Securities Act. The Selling Stockholder may sell the shares of common stock described in this Prospectus in a number of different ways and at varying prices. See “Plan of Distribution” for more information about how the Selling Stockholder may sell the shares of common stock being registered pursuant to this Prospectus. We will pay the expenses incurred in registering the shares, including legal and accounting fees. See “Plan of Distribution.” Our common stock is currently quoted on the OTC Market Group, Inc.’s OTCQB tier under the symbol “CLSH.” On April 19, 2016, the last reported sale price of our common stock was $1.03. Our principal executive offices are located at 1435 Yarmouth Street, Boulder, Colorado 80304. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page6 of this Prospectus. Neither the Securities and Exchange Commission (the "SEC")nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus isApril 21, 2016. Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this Prospectus and does not contain all of the information that you should consider in making your investment decision. Before investing in our securities, you should carefully read this entire Prospectus, including our financial statements and the documents to which we refer you. The following summary is qualified in its entirety by reference to the detailed information appearing elsewhere in this Registration Statement on Form S-1 (the "Registration Statement")of which this Prospectus is a part. Unless the context indicates or suggests otherwise, references to “we,” “our,” “us,” the “Company,” “CLS Holdings USA,” “CLS” or the “Registrant” refer to CLS Holdings USA, Inc., a Nevada corporation, and its subsidiaries. Business Overview For the past two years, one of the founders of CLS Labs, Inc. (“CLS Labs”), a Nevada corporation which became a wholly-owned subsidiary of the Company on April 29, 2015 pursuant to a merger (the “Merger”) whereby we acquired the business of CLS and abandoned our prior business, has been developing a proprietary method of extracting cannabinoids from cannabis plants and converting the resulting cannabinoid extracts into concentrates such as oils, waxes, edibles and shatter. These concentrates may be ingested in a number of ways, including through vaporization via electronic cigarettes (“e-cigarettes”), and used for a variety of pharmaceutical and other purposes. Internal testing of this extraction method and conversion process has revealed that it produces a cleaner, higher quality product and a significantly higher yield than the cannabinoid extraction processes currently existing in the marketplace. On April 17, 2015, CLS Labs took its first step toward commercializing its proprietary methods and processes by entering into an arrangement (the “Colorado Arrangement”), through its wholly owned subsidiary, CLS Labs Colorado, Inc., a Florida corporation (“CLS Labs Colorado”), with certain Colorado entities, to, among other things, (i) license its proprietary technology, methods and processes to Picture Rock Holdings, LLC (“PRH”) in exchange for a fee; (ii) build a processing facility and lease such facility, including equipment, to PRH; and (iii) loan certain funds to PRH to be used by PRH in connection with its financing of the building out, equipping, and development of a marijuana grow facility that will be operated by a licensed third-party marijuana grower. We intend to monetize our extraction method and generate revenues through (i) the licensing of our proprietary methods and processes to others, as in the Colorado Arrangement, (ii) the processing of cannabis for others, and (iii) the purchase of cannabis and the processing and sale of cannabis-related products.We plan to accomplish this through the creation of joint ventures, licensing agreements, and fee-for-service arrangements with growers and dispensaries of cannabis products. We believe that we can establish a position as one of the premier cannabinoid extraction and processing companies in the industry. Assuming we do so, we then intend to explore the creation of our own brand of concentrates for consumer use, which we would sell wholesale to cannabis dispensaries. We believe that we can create a “gold standard” national brand by standardizing the testing, compliance and labeling of our products in an industry currently comprised of small, local businesses with erratic and unreliable product quality, testing practices and labeling. We also plan to offer consulting services through a consulting subsidiary, Cannabis Life Sciences Consulting, LLC (“CLS Consulting”), which will generate revenue by providing consulting services to cannabis-related businesses, including growers, dispensaries and laboratories, and driving business to our processing facilities. 2 Table of Contents Financing Transactions Related to the Offering Convertible Notes On March 18, 2016, we entered into the Securities Purchase Agreement with the Selling Stockholder, whereby the Selling Stockholder agreed to purchase an aggregate of up to $500,000 in subscription amount corresponding to an aggregate of up to $555,555 in principal amount of 10% Original Issue Discount Convertible Promissory Notes (the“10% Notes”) due, subject to the terms therein, as set forth below. The purchase will occur, at our option, in up to five tranches, with the first tranche of $200,000 having been purchased on March 18, 2016; the second tranche of $50,000 being purchased on the first Friday which is a trading day after the date that this Registration Statement is filed with the SEC; the third tranche of $50,000 being purchased on the first Friday which is a trading day at least three (3) trading days after we receive initial comments from the SEC on this Registration Statement, or the date that we are notified by the SEC that this Registration Statement will not be reviewed;the fourth tranche of $100,000 being purchased on the first Friday which is a trading day at least three (3) trading days after of the date that this Registration Statement is declared effective by the SEC; and the fifth Tranche of $100,000 being purchased on the first Friday which is a trading day after the thirty (30) day anniversary of the date that this Registration Statement is declared effective. The terms of the Securities Purchase Agreement require the Selling Stockholder, on an unconditional basis, to purchase the second through fifth tranches of the 10% Notes upon the occurrence of the events set forth above at a fixed price. The 10% Notes will bear interest at the rate of 10% per annum. At the earlier of September 18, 2016 or two (2) trading days after this Registration Statement is declared effective, we must begin to redeem 1/24thof the face amount of the 10% Notes and any accrued but unpaid interest on a bi-weekly basis. Such amortization payment may be made, at our option, in cash or, subject to certain conditions, in common stock pursuant to a conversion rate equal to the lower of (a) $0.80 (the“Fixed Conversion Price”) or (b) 75% of the lowest daily volume weighted average price of the common stock of CLS (the“VWAP”) in the 20 consecutive trading days immediately prior to the applicable conversion date. The holder may, at its option, convert all or a portion of the 10% Notes into shares of common stock at a conversion price equal to the Fixed Conversion Price. On March 18, 2016, we issued the Selling Stockholder a 10% Note in the principal amount of $222,222 in exchange for payment of $200,000 pursuant to the Securities Purchase Agreement, representing the first tranche thereunder. Commitment Fee Note In connection with the closing of the Securities Purchase Agreement, on March 18, 2016, we also issued the Selling Stockholder an 8% Convertible Promissory Note (the“8% Note”) in the principal amount of $200,000 with the original issue date of March 18, 2016 in exchange for the Selling Stockholder’s commitment to enter into the Equity Line and prepare the Equity Purchase Agreement and related transaction documents. The 8% Note bears interest at the rate of 8% per annum. At the earlier of September 18, 2016 or two (2) trading days after this Registration Statement becomes effective, we must begin to redeem 1/6thof the face amount of the 8% Note and any accrued but unpaid interest on a monthly basis. Such amortization payment may be made, at our option, in cash or, subject to certain conditions, in common stock pursuant to a conversion rate equal to the lower of (a) $1.07 (the “8% Note Fixed Conversion Price”) or (b) 75% of the lowest VWAP in the twenty (20) consecutive trading days ending on the trading day that is immediately prior to the applicable conversion date.The terms of the Equity Purchase Agreement required us to issue the 8% Note as a commitment fee for the Equity Line. This commitment fee was earned in full when the Selling Stockholder delivered and executed the Equity Purchase Agreement on April 18, 2016. The Equity Line On April 18, 2016, we entered into the Equity Purchase Agreement with the Selling Stockholder providing for the Equity Line. The Equity Purchase Agreement provides that, upon the terms and subject to the conditions thereof, the Selling Stockholder is committed to purchase, on an unconditional basis, shares of common stock (the “Commitment Shares”) at an aggregate price of up to $4,000,000 over the course of its 24-month term.The Selling Stockholder's obligation to purchase all $4,000,000 of Commitment Shares is referred to as the "Total Commitment." From time to time over the 24-month term of the Equity Purchase Agreement, we may, in our sole discretion, provide the Selling Stockholder with a put notice (each, a “Put Notice”), to purchase a specified number of Commitment Shares (each, the “Put Amount Requested”). The actual amount of proceeds we receive pursuant to each Put Notice (each, the “Put Amount”) will be determined by multiplying the Put Amount Requested by the applicable purchase price. The purchase price of each Commitment Share equals 80% of the market price during the five (5) consecutive trading days immediately following the clearing date associated withthe applicable Put Notice. 3 Table of Contents Use of Proceeds We intend to use the proceeds from the 10% Notes and the Equity Line to capitalize the Company with an amount anticipated to be sufficient to establish the Company's management team; lease real estate for one marijuana processing facility; purchase and lease equipment for one marijuana processing facility; lease real estate for one hemp processing facility; purchase and lease equipment for one hemp processing facility; provide working capital for the Company's management to pursue joint venture and fee-for-services opportunities for the Company; repay a portion of the Company’s existing debt; and for other working capital needs. We intend to raise additional capital through equity and debt financing as needed, though there cannot be any assurance that such funds will be available to us on acceptable terms, on an acceptable schedule, or at all. Corporate Information Our principal executive offices are located at 1435 Yarmouth Street, Boulder, CO. Our telephone number is (888) 438-9132. We maintain a corporate website at www.clsholdingsinc.com Transfer Agent The transfer agent for our common stock is VStock Transfer at 18 Lafayette Place, Woodmere, NY 11598. The transfer agent’s telephone number is (212) 828-8436. The Offering Securities Offered by the Selling Stockholder 5,000,000 shares (1) Common Stock Outstanding before Offering 20,350,003 shares Common Stock Outstanding after Offering 25,350,003 shares, assuming 2,966,664 shares are issued upon conversion or redemption of the Notes, and assuming all 2,033,336 shares are sold to the Selling Stockholder under the Equity Line.If we do not elect to use common stock to pay interest on the Notes or to redeem the Notes, or if we sell less shares of common stock to the Selling Stockholder under the Equity Line,we have substantially less common stock outstanding after the Offering Use of Proceeds We will not receive any of the proceeds from the sale of the common stock registered hereunder. We will receive proceeds from the delivery of the unissued 10% Notes and our sales of Commitment Shares to the Selling Stockholder under the Equity Line. We intend to use such proceeds, if any, as set forth under “Use of Proceeds” beginning on page 18. Risk Factors An investment in our securities involves a high degree of risk and could result in a loss of your entire investment. Further, the issuance to, or sale by, the Selling Stockholder of a significant amount of shares being registered in this Registration Statement at any given time could cause the market price of our common stock to decline and to be highly volatile and we do not have the right to control the timing and amount of any sales by the Selling Stockholder of such shares. Prior to making an investment decision, you should carefully consider all of the information in this Prospectus and, in particular, you should evaluate the risk factors set forth under the caption “Risk Factors” beginning on page 6. Symbol on the OTCQB CLSH Consists of: (i)2,181,370 shares issuable upon conversion or redemption of the 10% Notes, (ii) 785,294 shares issuable upon conversion or redemption of the 8% Note and (iii) 2,033,336 Commitment Shares issuable in connection with the Equity Line. 4 Table of Contents SUMMARY FINANCIAL DATA The following historical financial information should be read in conjunction with the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the related notes included elsewhere in this Prospectus. The historical results are not necessarily indicative of results to be expected for any future periods: Statements of Operations Data: Nine Months Ended February 29, 2016 Nine Months Ended February 28, 2015 Year Ended May 31, 2015 For the PeriodMay 1, 2014 (Inception) through May 31, 2014 (unaudited) (unaudited) Total Revenues $
